89 F.3d 836
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Johnny BRAZIER, Defendant-Appellant.
No. 96-5488.
United States Court of Appeals, Sixth Circuit.
June 13, 1996.

1
Before:  MILBURN and SUHRHEINRICH, Circuit Judges;  ROSEN, District Judge.*

ORDER

2
The defendant appeals a district court order revoking his bond and ordering that he be detained pending sentence on three counts of distribution and possession with intent to distribute methamphetamine in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2.   Sentencing is scheduled for June 26, 1996.


3
A defendant who has been found guilty but not yet sentenced shall be detained "unless the judicial officer finds by clear and convincing evidence that the person is not likely to flee or pose a danger to the safety of any other person or the community if released...."  18 U.S.C. § 3143(a)(1).   Release is no longer favored once guilt of a crime has been established.  United States v. Vance, 851 F.2d 166, 170 (6th Cir.), cert. denied, 488 U.S. 893 (1988).   Section 3143(a)(1) creates a presumption against release which the defendant must overcome.   Id. at 168.


4
If a defendant is found guilty of an offense described in subparagraph (A), (B), or (C) of § 3142(f)(1), additional requirements are imposed.   Pursuant to § 3143(a)(2), the defendant shall be detained pending sentence unless--


5
(A)(i) the judicial officer finds that there is a substantial likelihood that a motion for acquittal or new trial will be granted;  or


6
(ii) an attorney for the Government has recommended that no sentence of imprisonment be imposed on the person;  and


7
(B) the judicial officer finds by clear and convincing evidence that the person is not likely to flee or pose a danger to any other person or the community.


8
The defendant concedes that he is subject to the requirements contained in § 3143(a)(2) as described above.   However, he maintains that he has demonstrated exceptional reasons why his detention would not be appropriate.   See 18 U.S.C. § 3145(c).   Upon consideration of the facts and arguments presented, we conclude that the defendant has not demonstrated that he is entitled to release.


9
It therefore is ORDERED that the district court's order revoking the defendant's bond and detaining him pending trial is affirmed.



*
 The Honorable Gerald E. Rosen, United States District Judge from the Eastern District of Michigan, sitting by designation